Citation Nr: 0635891	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-06 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.



REPRESENTATION

Appellant represented by: Disabled American Veterans



ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1978 to June 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which continued an evaluation of 40 percent for service-
connected degenerative joint disease (DJD) of the lumbar 
spine.  The RO issued a notice of the decision in February 
2002, and the veteran timely filed a Notice of Disagreement 
(NOD) in August 2002.  Subsequently, in November 2002 the RO 
issued another decision continuing the 40 percent evaluation 
and provided a Statement of the Case (SOC).  Thereafter, in 
February 2003, the veteran timely filed a substantive appeal.  
The RO issued Supplemental Statements of the Case (SSOCs) in 
June 2003, December 2003 and February 2006.  Another January 
2006 RO decision continued the 40 percent evaluation for DJD 
of the lumbar spine.
	
The veteran did not request a hearing on this matter.

With respect to the veteran's second claim for an evaluation 
of his service-connected radiculopathy, DJD of the lumbar 
spine, in excess of 40 percent, which he set forth for the 
first time in his August 2006 Brief, the Board comments that 
the veteran has not followed the proper appellate procedures 
of 38 C.F.R. § 20.200 to perfect the appeal of this issue.  
Specifically, the RO granted service connection for this 
disability in January 2006 and provided a notice of this 
decision thereafter in February 2006.  In addition, the RO 
included this issue in its February 2006 SSOC.  The Board 
notes, however, that the veteran never offered an NOD to the 
RO with respect to this radiculopathy issue, nor has the 
veteran filed a substantive appeal on this issue, as required 
by 38 C.F.R. § 20.200.  See 38 C.F.R. § 20.200 ("An appeal 
consists of a timely filed Notice of Disagreement in writing 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal"); see also 38 C.F.R. 
§ 20.202 (outlining requirements for filing a substantive 
appeal).  Accordingly, the veteran has not perfected his 
appeal with respect to the issue of an increased rating for 
radiculopathy, DJD of the lumbar spine, and therefore, the 
Board may not consider it.  
  

FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	The veteran's back disability is manifested by abnormal 
gait and posture, radiating pain on movement, muscle 
spasm, tenderness of the back, as well as functional loss 
as a result of fatigue, weakness, pain, lack of endurance, 
and incoordination after repetitive use.


CONCLUSION OF LAW

An increased rating for degenerative joint disease of the 
lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.10, 4.40, 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 (2001) & 4.71a, Diagnostic Codes 5003, 5237, 
5242, 5243 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2002 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2002 letter from the RO satisfies most of these 
mandates.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  It also 
specifically asked the veteran to indicate whether he had any 
additional treatment records relevant to his claim and 
invited him to provide VA with any other records in his 
possession.  

While this letter did not explicitly inform the veteran about 
the type of evidence needed to support his claim, namely, 
proof that his service-connected disability had increased in 
severity, a subsequent RO letter did so inform the veteran.  
Specifically, a March 2005 correspondence explained that the 
veteran needed to submit evidence showing that his service-
connected DJD of the lumbar spine had increased in severity 
or worsened.  Also, the veteran appears to have demonstrated 
actual knowledge of the type of information needed to 
substantiate his increased rating claim, as reflected by his 
statement in the August 2002 NOD that his back "pain has 
increased . . . ."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (noting that a defect in notice can be cured 
by actual knowledge on the part of the veteran).  
Accordingly, the Board finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield, supra, at 109-12.

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the RO 
cured this defect in notice in its March 2006 correspondence, 
which fully apprised the veteran of these two Dingess 
elements.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a . . . claim."  VA provided 
most of such notice to the veteran prior to the February 2002 
RO decision that is the subject of this appeal in its January 
2002 letter.  As noted above, however, the veteran received 
belated notice on particular issues, such as the type of 
evidence needed to substantiate his claim.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing the complete VCAA notice together 
with readjudication of the claim, as demonstrated by the 
February 2006 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The RO informed the veteran of its duty to assist in 
obtaining records and supportive evidence, but it did not 
solicit a medical opinion for the purposes of deciding his 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. §. 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and law or medical evidence 
(including statements of the veteran), when there is "(1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); 
see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 
F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 
U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing 
provisions of 38 C.F.R. § 3.159(c)(4) and upholding this 
section of the regulation as consistent with 38 U.S.C.A. § 
5103A(d)).  An affirmative answer to these 4 elements results 
in a necessary medical examination or opinion; a negative 
response to any one element means that the Secretary need not 
provide such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 
3.159(c)(4).    

The Board determines that the medical evidence of record, 
specifically VA medical reports from 2002 to 2004, and a 
private medical examination report from April 2005, provides 
a sufficient basis upon which the Board may decide the 
instant appeal.  Under such circumstances, VA has no duty to 
provide a medical examination.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003) (VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law & Regulations
a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

38 C.F.R. § 4.71a sets forth the schedule of ratings for the 
musculoskeletal system, to include disabilities of the spine.  
At the time the veteran filed his increased rating claim in 
November 2001, the following relevant provisions in 38 C.F.R. 
§ 4.71a relating to evaluations of the spine, were in effect:  
Under Diagnostic Code 5289, a veteran would receive a rating 
of 40 percent for favorable ankylosis of the lumbar spine and 
50 percent for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2001).  Pursuant to Diagnostic Code 
5292, a veteran would receive a maximum rating of 40 percent 
for severe limitation of motion of the lumbar spine, and, 
under Diagnostic Code 5295, would generate a maximum rating 
of 40 percent for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2001).  With respect to 
evaluations for intervertebral disc syndrome (IDS), 
Diagnostic Code 5293 provided for a 40 percent rating when 
the veteran exhibited severe, recurring attacks, with 
intermittent relief, and a maximum 60 percent rating for 
pronounced IDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).      

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 23, 2002 and September 26, 2003.  
See 68 Fed. Reg. 51454 (Aug. 27, 2003); 67 Fed. Reg. 54345 
(Aug. 22, 2002).  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendments, the Board must evaluate the 
veteran's disability under the pre-September 2002 and 2003 
amendment versions of 38 C.F.R. § 4.71a as well as the post-
September 2002 and 2003 amendment versions.  See VAOPGCPREC 
3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

Relevant to the instant case, after September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 40 percent rating when he exhibits forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5242 (2006).  The next higher 
rating of 50 percent will be awarded when a veteran displays 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a veteran will generate the maximum 100 percent evaluation if 
he has unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, 5242 (2006).  

The Board additionally comments that Note (2) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine indicates that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2006).  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note (2) (2006).  

As for IDS,  under the new criteria, Note (6) calls for 
evaluation of this disability either under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Note (6) (2006).  Under the 
latter criteria, a veteran with IDS who experiences 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months will 
receive a 40 percent evaluation, while a veteran who has such 
episodes with a total duration of at least 6 weeks during the 
past 12 months will garner a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2006).  In addition, the 
regulation defines an "incapacitating episode" under 
Diagnostic Code 5243 as a period of acute signs and symptoms 
due to IDS that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243, Note (1) (2006).   

In addition to the above relevant diagnostic criteria, 
Diagnostic Code 5003, which governs evaluations for 
degenerative arthritis, is for application.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  It provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  
When, however, the limitation of motion of the specific area 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  Such a limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).       

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

b. Francisco Claim
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in this case, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  
 

III. Analysis

a. Factual Background
At the outset, the Board comments that the veteran's claim is 
in the nature of a Francisco claim.  In his November 2001 
Statement in Support of Claim and his August 2002 NOD, the 
veteran asserted that this back disability had worsened, and, 
as a result, that he was seeking a rating increase beyond his 
current 40 percent evaluation.  Accordingly, Francisco 
principles apply.

With this in mind, the Board will consider the most recent 
medical evidence of record to determine this appeal, that is, 
evidence received after the February 2002 rating decision 
from which the veteran has appealed.  See Fenderson, 12 Vet. 
App. 119, 126 (1999); Francisco, 7 Vet. App. at 58.     

2002, 2003 & 2004 VA Medical Reports
In a February 2002 VA medical notation, the examiner 
indicated that five lumbar-type vertebral bodies with normal 
alignment were evident from X-rays.  She observed no evidence 
of dislocation, subluxation or compression deformity, but did 
find moderately severe, diffuse degenerative changes, as 
evidenced by small disc space narrowing at all levels and 
moderate to severe hypertrophic spur developments at all 
levels.  The examiner further offered the impression of no 
interval change in appearance or moderately severe diffuse 
lumbar spine degenerative changes.

A May 2002 VA report indicates that the veteran complained of 
lower back pain and requested an increased dose of medication 
to reduce pain.  The VA examiner observed the veteran to 
exhibit DJD and fragmented disc, and assessed him as having 
chronic low back pain.  He prescribed the veteran Vicodin.  

In September 2002, the veteran presented at a VA medical 
facility with complaints of a history of a herniated nucleus 
pulposus (HNP) at L4-5 and left sided radiculitis since 1991.  
The examiner noted that a 1999 MRI showed an 8mm disc 
herniation at L4-5 and multilevel annular bulges.  The 
veteran's pain had increased in severity over the past few 
months, now on the right side, but not radicular.  The 
veteran denied any bowel or bladder changes.

The VA examiner recorded his objective findings that the 
veteran had a reduced range of motion and walked bent 
forward.  The veteran had to use both hands to rise from a 
chair.  Accordingly, the clinician assessed the veteran as 
having HNP L4-5 with impingement.  

Subsequently, in an October 2002 VA medical report, the 
examiner noted that the veteran's back was normal, although 
he displayed a poor range of motion in flexion and extension 
of approximately 15 degrees.  The veteran displayed a reduced 
range of motion and weakness with activity.

In a December 2002 note, the VA examiner stated that the 
veteran's MRI revealed multi-level degenerative disc disease 
(DDD) and some DJD at L3/4, L4/5 and L5/S1 levels.  He 
observed Modoc changes in the vertebral bodies, and the 
veteran described severe chronic low back pain.  In addition, 
disc bulge occurred at all levels and mild spinal stenosis at 
the L2-L3 through L4-L5 levels were noted.    

In January 2004, the veteran reported to the VA Medical 
Center with complaints of back pain, which had created great 
difficulty with his job.  The veteran reported that the 
prolonged standing required in his profession as a car 
salesman worsens his pain, requiring him to go home to lie 
down, which causes him to miss approximately 40 hours of work 
per month.    

February 2004 Spouse Affidavit
In her February 2004 affidavit, the veteran's spouse attested 
to the severe pain he experiences every day.  She described 
how the veteran must lay down to feel pain relief, and also 
explained how the veteran must leave work during his lunch 
break to lay down at home.  Because of this, the veteran's 
wife stated that he was fired from a job in December 2003.  

April 2005 Private Medical Report by Dr. M.Z.
In his report, Dr. M.Z. noted the veteran's 20-year history 
of constant back pain and DJD of the lumbar spine.  The 
veteran reported a pain level of 10 out of 10, which at times 
fluctuates between 8 to 10.  He stated that the pain never 
completely disappears, despite medications and other 
treatments.  The veteran also indicated that he has 
experienced incapacitating episodes as often as once per 
year, which can last for approximately 120 days.  His most 
recent of such episodes occurred between January 2004 and 
April 2004, where his physician prescribed bed rest.  The 
veteran's functional impairment, therefore, has consisted of 
an inability to lift, reach, walk, sit or stand for prolonged 
periods of time, and a very limited bending motion.  

On physical examination, Dr. M.Z. observed the veteran's 
abnormal posture, being flexed in the thoracolumbar area.  
The veteran also displayed an abnormal gait and had much 
difficulty standing, which required him to hold onto a table.  
He needed support to rise from a seated position, and such an 
action occurred very slowly and with difficulty.  

With respect to the veteran's thoracolumbar spine, Dr. M.Z. 
noted that the veteran exhibited radiating pain on movement 
and muscle spasm from the waist area down to both legs.  The 
veteran had tenderness over the low, upper and middle back, 
but he had no ankylosis of the spine.  

The veteran displayed the following ranges of motion of the 
thoracolumbar spine: 40 degrees flexion, with pain occurring 
at 30 degrees; zero degrees extension; bilateral lateral 
flexion of 20 degrees, with pain occurring at 20 degrees; and 
bilateral rotation of 20 degrees, with pain occurring at 20 
degrees.  Dr. M.Z. stated that the range of motion of the 
spine is additionally limited by fatigue, weakness, pain, 
lack of endurance, incoordination after repetitive use; pain 
had a major functional impact.  He further noted signs of 
intervertebral disc syndrome (IDS), with chronic and 
permanent nerve root involvement.             

Other Evidence
In a letter dated June 2006, Dr. M.Z. stated that the veteran 
"is disabled and is unable to perform any job."  He 
provided no further elaboration or explanation for this view.  

b. Discussion
The Board determines that the evidence weighs in favor of an 
increased rating for the veteran's service-connected 
degenerative joint disease of the lumbar spine under 
Diagnostic Code 5293 (2001) and DeLuca criteria, effective 
from April 11, 2005.  

In his April 11, 2005 medical report, Dr. M.Z. determined 
that the veteran displayed signs of IDS with chronic and 
permanent nerve root involvement.  He also observed that the 
veteran had radiating pain on movement and muscle spasm from 
the waist area down to both legs, as well as tenderness about 
the entire back.  With respect to the DeLuca criteria, the 
Board notes that in Dr. M.Z.'s April 2005 medical examination 
report, he explicitly determined that the veteran's spinal 
range of motion was additionally limited by fatigue, 
weakness, pain, lack of endurance, and incoordination after 
repetitive use.  

Turning first to the Diagnostic Codes in effect at the time 
of the veteran's claim in 2001, the Board determines that 
Diagnostic Code 5289 governing ankylosis of the lumbar spine, 
has no applicability because the veteran does not have such a 
disability, as reflected in the most recent April 2005 
medical report by Dr. M.Z. and the post-February 2002 record.  
Additionally, with respect to Diagnostic Codes 5292 and 5295, 
governing limitation of motion of the lumbar spine and 
lumbosacral strain respectively, the Board notes that the 
maximum evaluations under either provision amount to 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(2001).  Because the veteran was already in receipt of a 
rating of at least 40 percent prior to this appeal and after, 
the Board need not evaluate the veteran's back disability 
under either of these Diagnostic Codes.  38 C.F.R. § 3.71a 
(2001).         

Turning to the amended regulations, the Board determines that 
the preponderance of the evidence weighs against an increased 
rating under the relevant Diagnostic Codes.  Specifically, 
the medical evidence of record, from the effective date of 
the amendments to 2006, does not suggest that the veteran has 
ever had unfavorable ankylosis of the entire thoracolumbar 
spine, as would be required under Diagnostic Code 5242 for a 
50 percent evaluation. The veteran also does not satisfy the 
criteria for the 100 percent evaluation under this provision, 
as the record from the effective date of September 26, 2003, 
does not demonstrate that he suffers from unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2006).  None of the post-September 2003 medical 
reports indicates that the veteran has any such ankylosis, 
and Dr. M.Z., in his April 2005 report, expressly ruled out 
the existence of such a malady.  Accordingly, the veteran is 
not entitled to a 100 percent rating.  For the above reasons, 
an increase in the present 40 percent evaluation is not in 
order. It should be noted that a separate 40 percent 
evaluation has been assigned for radiculopathy due to the 
veteran's low back condition. 

In his August 2002 NOD, the veteran conveyed that a VA 
representative named "Marcie" or "Marcia" told him that 
her degeneration of the joints was worse than his disability, 
which the veteran found to be "biased on her part and the 
[VA] as well."  He urged that "her findings should be 
disqualified."  While the Board acknowledges the veteran's 
apparent objection to this alleged statement, there is no 
evidence of record suggesting that any bias or other 
unfairness occurred in relation to the processing of the 
veteran's claim.  Accordingly, the Board finds no merit in 
this contention.   

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  The evidence 
fails to demonstrate that the veteran's service-connected 
disability has created marked interference with employment, 
beyond that contemplated by the rating schedule.  
Accordingly, the criteria for submission for assignment of an 
extraschedular rating for his back disability pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995). The Board observes that the veteran has an 
active claim for a total rating based on individual 
unemployability currently under consideration at the RO.


ORDER

An increased rating for degenerative joint disease of the 
lumbar spine is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


